



COURT OF APPEAL FOR ONTARIO

CITATION: Skeene (Re), 2014 ONCA 899

DATE: 20141217

DOCKET: C58454

Weiler, Feldman and Benotto JJ.A

IN THE MATTER OF: Kwasi Skeene

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

Karen Papadopoulos, for the respondent, The Attorney
    General for Ontario

Gavin MacKenzie, for the respondent, The Centre for
    Addiction and Mental Health

Heard: December 9, 2014

On appeal against the disposition of the Ontario Review
    Board dated, March 10, 2014.

ENDORSEMENT

[1]       The appellant was
    found not criminally responsible for second degree

murder and assault with a weapon
    in 2004. In September 2013, while in CAMH,

he refused to participate in a
    search and became verbally abusive, belligerent

and threatening to staff. As a
    result, his liberty was restricted and he was moved

to a secure observation and
    treatment unit. His liberty was further restricted in

December 2013, when he was moved
    to an even more secure facility, because

of concerns that he would
    respond violently to new medication.

[2]      At the appellants annual review in February
    2014, the Ontario Review Board upheld both restrictions on the basis that the appellant
    remains a significant threat to public safety. The Board found that the
    appellants increasingly aggressive behaviour posed a significant risk to the
    public.  The appellants transfer to a secure facility was due to concerns that
    he became violent, aggressive and threatening to doctors and staff,
    particularly when medications were administered. The Board imposed a hybrid
    disposition whereupon he would be in a secure forensic unit for the time being
    and, if he improved, would be transferred to a less secure facility.

[3]       The appellant argues that the Boards
    disposition was not the least onerous and least restrictive possible
    disposition, and that he no longer poses a significant risk to public safety.
    He seeks an absolute discharge under s. 672.54(a) of the
Criminal Code
,
    R.S.C. 1985, c. C-46.

[4]      There is no basis to interfere with the
    Boards finding that the appellant remains a significant risk to public safety.
    He suffers from serious mental illness which, when untreated, leads to paranoid
    delusions and violent behaviour. Substance abuse negatively affects his mental
    state, yet he believes marijuana can treat his mental illness. Absent an ORB
    disposition, he is likely to stop taking medication and resume substance abuse.
    The hybrid disposition was both the least restrictive disposition and necessary
    and appropriate in the circumstances.  We have come to this conclusion without
    admitting the fresh evidence proposed by the respondent.

[5]      The appeal is dismissed.

K.M. Weiler J.A.

K. Feldman J.A.

M.L. Benotto J.A.


